Exhibit 99.1 SENOMYX ANNOUNCES THIRD QUARTER 2 SAN DIEGO, CA – October 29, 2015 – Senomyx , Inc. (NASDAQ: SNMX), a leading company using proprietary taste science technologies to discover, develop, and commercialize novel flavor ingredients for the food, beverage, and ingredient supply industries, today reported financial results for the third quarter of 2015. “During the third quarter, Senomyx made important progress on key commercialization, research and financial goals,” stated John Poyhonen, President and Chief Executive Officer of the Company. “In August, we announced that we earned a commercial milestone from PepsiCo for the first sale of a concentrate using Sweetmyx ® S617 . In the United States, reformulated concentrates are being used in Manzanita Sol® nationally and Mug Root Beer® in two test markets. Both products are just starting to roll into market and we look forward to receiving feedback on the market acceptance of these lower-calorie offerings. “From a research and development perspective, last quarter we announced meaningful advances in our natural high intensity, zero calorie sweetener discovery program. During the third quarter, we prioritized our current lead natural sweetener candidates and we expect to complete our internal evaluations of their product performance by the end of the year. This will enable us to determine whether any of our current leads is a viable product candidate. We remain optimistic that we will identify a commercially viable natural high intensity sweetener with competitive advantages in the market, although the discovery and development timeline is uncertain,” Poyhonen concluded. “Senomyx’s direct sales team continues to make progress marketing our five Complimyx ® brand flavor offerings to leading flavor companies,” stated Sharon Wicker, Senior Vice President and Chief Commercial Development Officer. “We now have seven flavor companies that have reported ‘wins’ using our flavor ingredients with their consumer products clients. A ‘win’ occurs when a flavor company is awarded new business by a consumer products company, which in our case is a flavor system that incorporates a Complimyx flavor ingredient,” Wicker concluded. Q3 2015 Financial Results: At September 30, 2015, Senomyx held $25.1 million in cash, cash equivalents and investments available-for-sale. Development revenues were $4.4 million in the third quarter of 2015 compared to $4.5 million in the third quarter of 2014. Development revenues were $13.4 million for the nine months ended September 30, 2015 compared to $17.2 million for the same period in 2014. This decrease was primarily due to a $2.8 million decrease in development revenues resulting from an extension of the revenue recognition period for the PepsiCo Sweet Taste Program collaboration license fee, in accordance with PepsiCo’s election in May 2014 to extend the research funding period for an additional two years to August 2016. There was no impact on cash flow because the $30 million of license fee payments were received in 2010. Also contributing to the year over year decrease were $1.8 million of development milestones earned in 2014 for flavor ingredient regulatory authorizations. Commercial revenues were $3.0 million in the third quarter of 2015 compared to $1.4 million in the third quarter of 2014. The increase primarily resulted from the receipt of a $1.5 million milestone associated with the commercialization of Sweetmyx S617. Commercial revenues were $5.2 million for the nine months ended September 30, 2015 compared to $4.2 million for the same period in 2014. The increase primarily resulted from the $1.5 million milestone, royalties from collaborators, and direct sales. These increases were partially offset by a $2.1 million reduction in minimum royalties related to our Savory Taste Program due to the conclusion of a collaboration agreement with Nestlé at the end of 2014. Research, development and patents expenses, including stock-based compensation expenses, decreased to $6.2 million for the third quarter of 2015 from $6.7 million for the third quarter of 2014. For the nine months ended September 30, 2015, these expenses decreased to $18.3 million from $20.3 million for the same period in 2014. These decreases were primarily attributable to lower personnel-related expenses and lower research and development supplies expenses in 2015. Selling, general and administrative expenses, including stock-based compensation expenses, increased to $3.5 million for the third quarter of 2015 from $3.4 million for the third quarter of 2014. For the nine months ended September 30, 2015, these expenses decreased to $9.6 million from $9.7 million for the same period in 2014. Total non-cash, stock-based compensation expenses, decreased to $1.3 million for the third quarter of 2015 from $1.7 million for the third quarter of 2014. For the nine months ended September 30, 2015, these expenses decreased to $3.9 million from $4.6 million for the corresponding 2014 period. The net loss for the quarter ended September 30th , 2015 was $0.05 per share, compared to $0.10 per share for the quarter ended September 30th , 2014. The net loss for the nine months ended September 30, 2015 was $0.22 compared to $0.21 per share for the same period in 2014. Financial Review and Outlook: “Through three quarters of the year, our financial results remain generally in line with management expectations,” stated Tony Rogers, Senior Vice President & Chief Financial Officer. “Our cash position increased compared to June 30th primarily due to receipt of a $1.5 million commercial milestone payment earned in the third quarter in connection with Sweetmyx S617 commercialization. Bolstered by this milestone, commercial revenues continued to gain traction during the quarter. For the full year, we are tracking toward the lower end of our revenue guidance range. Regarding expenses, measures we implemented at the beginning of the year are resulting in greater savings than anticipated. We also expect cost of commercial revenues and outside services expenditures to be lower than forecast earlier this year. Due to these factors, we are favorably reducing our expense guidance from a range of $40 million to $43 million to a new range of $38 million to $40 million. In conjunction with this revision, we are also favorably modifying our net loss and net loss per share guidance. We are not revising our other guidance parameters as we expect results to be within the range of these metrics. With a strong balance sheet, committed sources of collaborator funding going forward and an expectation of continued commercial revenue growth, we remain well-positioned to achieve our goals and we have no plans to raise money to fund current operations,” Rogers concluded. For the full year 2015, Senomyx expects: ● Total revenues of $25 million to $30 million, of which $7 million to $10 million are commercial revenues ● Total operating expenses to range between $38 million and $40 million, of which approximately $5.3 million are non-cash, stock-based expenses ● Net loss of $12 million to $14 million ● Basic and diluted net loss of $0.27 to $0.31 per share ● Year-end cash and liquid investments balance greater than $20 million Senomyx ended the third quarter with $25.1 million in cash and no debt, as well as $9.9 million in committed future development payments from its collaborators. In addition, Senomyx will receive commercial payments and it has the opportunity to earn development milestone payments under its existing collaborations. Based on current Senomyx operating plan assumptions, the Company continues to expect initial profitability in the second half of 2016 . Manzanita Sol ® and Mug Root Beer ® are registered trademarks of PepsiCo, Inc. Conference Call: Senomyx will host a conference call at 11:00 a.m. Eastern Time (8:00 a.m. Pacific Time) Thursday, October 29, 2015 to discuss these financial results and provide an update on the Company. To participate in the live conference call, U.S. residents should dial (844) 825-0514, and international callers should dial (315) 625-6892, at least 10 minutes prior to the call start time. The conference ID for this call is 57567586. To access the live Internet broadcast or a subsequent archived recording, please log onto the Investor Relations section of Senomyx’s website at http://investor.senomyx.com . About Senomyx, Inc. ( www.senomyx.com ) Senomyx discovers novel flavor ingredients that allow food and beverage companies to create better-for-you products. Under its direct sales program, Senomyx sells its Complimyx
